Citation Nr: 1000762	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cataract of the 
right eye due to exposure to ionizing radiation.

2.  Entitlement to service connection for colloid adenomatous 
nodules of the thyroid status post removal of the right lobe 
of the thyroid due to exposure to ionizing radiation.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in active duty from April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.  The claim was initially filed at the RO in 
Cleveland, Ohio.  However, VA wished to centralize the 
processing of all benefit claims pertaining to a Veteran's 
exposure to radiation while in military service to the VA RO 
in Jackson, Mississippi.  Therefore the Veteran's claims file 
was sent to the Jackson, Mississippi RO in October 2006.  
However, after the October 2007 rating decision was issued by 
the VA RO in Jackson, Mississippi, the Veteran's claims file 
was again transferred back to the Cleveland RO and eventually 
certified for appeal at the Cleveland RO.  

In March 2009, the Veteran presented testimony at a hearing 
conducted at the Cleveland RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is provided in 
the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for remand:  To provide the Veteran with the 
appropriate VA forms (VA Form 21-22 and 22a) for assigning 
power of attorney to his representative, and to provide the 
Veteran with a personal hearing at the Cleveland VA Regional 
Office before a member of the Board.  

In his May 2008 Notice of Disagreement (NOD) the Veteran 
stated that he had hired legal representation.  However, a 
review of the Veteran's claims file reveals that there is no 
power of attorney (POA) associated with the claims file.  
Communication and correspondence received from the Veteran's 
attorney cannot be accepted unless an appropriate POA has 
been executed at that time.  In addition, correspondence from 
the Veteran appointing a private attorney as his legal 
representative cannot be accepted in lieu of the appropriate 
VA forms.  Therefore, the claim must be remanded so the RO 
can provide the Veteran with the appropriate VA forms to 
execute the power of attorney.  

Additionally, in his November 2008 substantive appeal, the 
Veteran specifically requested a hearing at a local VA office 
before a member, or members, of the Board, prior to his claim 
being reviewed by the Board.  A date for the hearing was 
scheduled, but in a September 2009 statement, the Veteran 
requested a continuance and new hearing date due to the fact 
that his attorney had a scheduling conflict and would be 
unable to attend the hearing.  The Veteran further stated 
that he wished for his attorney to be present at his future 
hearings.  A subsequent hearing date was assigned, but prior 
to the scheduled hearing, the Veteran's attorney submitted a 
letter stating he would be unable to attend the designated 
hearing date due to a previously scheduled matter which 
required him to be out of town that day.  The Board notes 
that although the Veteran has hired a private attorney as his 
legal representative, such legal representation will not be 
recognized until the appropriate VA forms assigning power of 
attorney to him are completed and associated with the claims 
file.  

Under the applicable regulation at 38 C.F.R. § 20.702(c) 
(2009), an appellant may request a rescheduling of a hearing 
not later than two weeks prior to the scheduled hearing date.  
The Veteran's hearing date was scheduled on October 27, 2009, 
and the letter submitted by the Veteran's attorney was dated 
and sent on October 7, 2009, more than two weeks before his 
scheduled hearing date.  The appeal was subsequently 
certified to the Board in October 2009, but the letter 
submitted by the Veteran's attorney was not associated with 
the claims file at the time the appeal was certified.  

The Board notes that the Veteran stated in his September 2009 
letter that he wished for his attorney to be present at all 
his future hearings, and the Veteran's attorney provided good 
cause as to why he could not attend the selected hearing 
date.  Therefore, the Board finds that the Veteran has filed 
a timely motion for rescheduling his Board hearing based upon 
good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the 
motion to reschedule the Veteran for a travel Board hearing 
is granted.  The failure to afford the Veteran a hearing 
would amount to a denial of due process.  38 C.F.R. § 
20.904(a)(3) (2009).  Thus, a remand is necessary to first 
have the Veteran execute the appropriate power of attorney, 
and to subsequently afford the Veteran a hearing at the 
Cleveland Department of Veterans Affairs Regional Office.  38 
U.S.C.A. § 7107 (2002).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
provide him with the appropriate VA 
forms in assigning the power of 
attorney to his representative (i.e. VA 
forms 21-22 and 22a).  The Veteran 
should complete and return the 
designated forms to the RO so they can 
be associated with the claims file.  

2.	The RO should then schedule the Veteran 
for a  hearing at his local VA office 
before a member of the Board in 
accordance with applicable procedures.  
The Veteran and his attorney should be 
provided with notice as to the time and 
place to report for said hearing.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

